Case 1:18-cv-02055-KMW-GWG Document 161-10 Filed 09/08/20 Page 1 of 3




                     Exhibit J
9/4/2020       Case 1:18-cv-02055-KMW-GWG
                                       G 2 a .cDocument
                                                 Ma - Rece 161-10  FiledLEGAL
                                                              GREENTREE  09/08/20 Page 2 of 3


                                                                                           Andrea Timpone <at@gs2la .com>



  Receipt from GREENTREE LEGAL
  Greentree Legal Customer Service <request@greentreelegal.com>                                     Tue, Mar 13, 2018 at 10:46 AM
  To: Andrea Timpone <at@gs2la .com>

    Receipt follo s:
    ___________________________________________
    ========== TRANSACTION RECORD ========== GREENTREE LEGAL
    10925 REEDHARTMANHWY#300
    CINCINNATI, OH 45242
    United States


    TYPE: Purchase

    ACCT: Visa                $ 81.75 USD

    CARDHOLDER NAME : Robert D. Garson
    CARD NUMBER : ############0092
    DATE/TIME   : 13 Mar 18 10:44:48
    REFERENCE # : 001 0512815 T
    AUTHOR. #   : 03468G
    TRANS. REF. : 819

       Appro ed - Thank You 100


    Please retain this cop for our records.

    Cardholder ill pa abo e amount to
    card issuer pursuant to cardholder
    agreement.
    ========================================




    :// a .   e.c   / a / /2? =7bd ba6 92& e = & ea c =a & e   d=   - %3A1594834258968991277&   =     - %3A1594834258968991277&   1/1
9/6/2020              Case 1:18-cv-02055-KMW-GWG                      Document
                                    https://fasttimes.co rier-conne .com//in          161-10 Filed 09/08/20
                                                                             oice.php?task=qp&oi=24236&oa=GS2&ret       Pageoice
                                                                                                                  rn=search_in 3 of 3

                                                                                                            INVOICE
                                                                                             N .                                  24236
                                                                                             Da                                 02-02-20
                                                                                             T                                    NET30
                                                                                             D                                  03-03-20
                                                                                             N               .                           1

           S     : GS2
           GS2 a
           164 We 25                   S ee , S      e 11R
           Ne Y
           10001
                   Refe e ce           I e                                               De ail                                     A

                                 C a                             : 01-01-20 - 01-31-20
           F            - Ra     446396           01-03-20 - D         D      R                                                         30.00
               O                                  164 W    25     S     ,S    11R - 500 P a       S   ,C             17C




                                W            2020,        a                       a                    a    a               !

                                                                                                       S         a               $30.00
               R                                                                                       C               a          30.00
               Sa          a .NYC                                                                      P               aa        $29.50
               POB 1690                                                                                Pa                       $-29.00
               N       Y       , NY 10156                                                              A                         $30.50




https://fasttimes.co rier-conne .com//in oice.php?task=qp&oi=24236&oa=GS2&ret rn=search_in oice                                                 1/1
